Case 2:20-mc-00076-MWF-MRW Document 46 Filed 02/09/21 Page 1 of 6 Page ID #:1052



1
2
3
4
5
6
7
8
9              IN THE UNITED STATES DISTRICT COURT
10           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                                 Case No. Misc. 20-76 MWF (MRWx)
13    In re Application of Daniel Snyder
14    for an Order Directing Discovery
                                                 ORDER GRANTING HAGUE
15    from New Content Media Inc. d/b/a          CONVENTION REQUEST
16    MEA WorldWide pursuant to
17    28 U.S.C. § 1782.
18
19
20         The unopposed request of Applicant Daniel Snyder for the issuance of a
21   Hague Convention Letter of Request is GRANTED. (Docket # 43, 45.) The
22   Court’s letter is attached in the format presented by the Applicant. The Clerk is
23   directed to affix the Court’s seal to the letter and provide the materials to
24   Applicant’s lawyers.
25
26   Dated: February 9, 2021                _________________________________
                                            HON. MICHAEL R. WILNER
27                                          UNITED STATES MAGISTRATE JUDGE
28
Case 2:20-mc-00076-MWF-MRW Document 46 Filed 02/09/21 Page 2 of 6 Page ID #:1053




             Model for Letters of Request recommended for use in applying the Hague Convention of
                18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters


             5HTXHVWIRU,QWHUQDWLRQDO-XGLFLDO$VVLVWDQFHSXUVXDQWWRWKH+DJXH&RQYHQWLRQRI
               0DUFKRQWKH7DNLQJRI(YLGHQFH$EURDGLQ&LYLORU&RPPHUFLDO0DWWHUV


        N.B. Under the first paragraph of Article 4, the Letter of Request shall be in the language of the
        authority requested to execute it or be accompanied by a translation into that language.
        However, the provisions of the second and third paragraphs may permit use of English, French
        or another language.

        In order to avoid confusion, please spell out the name of the month in each date.

        Please fill out an original and one copy of this form (use additional space if required).

             6HQGHU                         Honorable
                                                The           Michael R. Wilner
                                                Magistrate Judge for the Central District of California
                                                Roybal Federal Building and United States Courthouse,
                                                Courtroom 550, 5th Floor
                                                 255 E. Temple St.,
                                                Los Angeles, CA, 90012



             &HQWUDO$XWKRULW\RI           
                                                Ministry of Law and Justice, Department of Legal Affairs,
                WKH5HTXHVWHG6WDWH            New Delhi
                                                4th Floor, A-Wing, Shastri Bhawan, New Delhi, Delhi
                                                110001, India




             3HUVRQWRZKRPWKH              M. Wirtschafter
                                                Carla               (SBN 292142)
                H[HFXWHGUHTXHVWLV           Email: cwirtschafter@reedsmith.com
                WREHUHWXUQHG                 REED SMITH LLP
                                                1901 Avenue of the Stars, Suite 700
                                                Los Angeles, CA 90067-6078
                                                Telephone 310-734-55200
                                                Fax 310-734-5299




             6SHFLILFDWLRQRIWKHGDWHE\ZKLFKWKHUHTXHVWLQJDXWKRULW\UHTXLUHVUHFHLSWRIWKH
                UHVSRQVHWRWKH/HWWHURI5HTXHVW

                'DWH                            February 12, 2021

                5HDVRQIRUXUJHQF\ 
                                                The deposition subpoenas were first served in
                                                September 2020 and prompt resolution of the
                                                underlying action is desired by the Parties and the
                                                court.




        BBBBBBBBBBBBBBBBBBBBBBB

         2PLWLIQRWDSSOLFDEOH
Case 2:20-mc-00076-MWF-MRW Document 46 Filed 02/09/21 Page 3 of 6 Page ID #:1054


        ,1&21)250,7<:,7+$57,&/(2)7+(&219(17,217+(81'(56,*1('
        $33/,&$17+$67+(+212857268%0,77+()2//2:,1*5(48(67

             a        5HTXHVWLQJMXGLFLDO      The Honorable
                                                                  Michael R. Wilner, United States
                         DXWKRULW\ $UWLFOHa)   Magistrate Judge for the Unitied States District Court
                                                   for the Central District of California,




                b       7RWKHFRPSHWHQW          Ministry of Law and Justice, Government of India,
                         DXWKRULW\RI $UWLFOHa) transmitted via the Department of Justice, Office of
                                                   International Affairs, addressed to the Ministry of
                                                   Home Affairs




                c       1DPHVRIWKHFDVH
                                                   In re Application of Daniel Snyder for an Order
                         DQGDQ\LGHQWLI\LQJ
                                                   Directing Discovery from New Content Media Inc.
                         QXPEHU                   d/b/a MEA WorldWide Pursuant to 28 U.S.C. § 1782,
                                                   Unitied States District Court for the Central District of
                                                   California, Misc. Action No. 2:20-mc-00076



             1DPHVDQGDGGUHVVHVRIWKH
                SDUWLHVDQGWKHLUUHSUHVHQWD
                WLYHV LQFOXGLQJUHSUHVHQWD
                WLYHVLQWKHUHTXHVWHG6WDWH 
                 $UWLFOHb)

                a       3ODLQWLII                Daniel Snyder c/o Reed Smith LLP




                        5HSUHVHQWDWLYHV          Reed Smith LLP, Carla M. Wirtschafter, Jordan W. Siev
                                                   1901 Avenue of the Stars, Suite 700
                                                   Los Angeles, California 90067


                b       'HIHQGDQW                New Content Media Inc. c/o Squire Patton Boggs (US)
                                                   LLP



                        5HSUHVHQWDWLYHV          Joseph A. Meckes
                                                   Squire Patton Boggs (US) LLP
                                                   Suite 2600 275 Battery Street
                                                   San Francisco, CA 94111

                c       2WKHUSDUWLHV




                        5HSUHVHQWDWLYHV



        BBBBBBBBBBBBBBBBBBBBBBB

         2PLWLIQRWDSSOLFDEOH
Case 2:20-mc-00076-MWF-MRW Document 46 Filed 02/09/21 Page 4 of 6 Page ID #:1055


             a          1DWXUHRIWKH                    Discovery pursuant to 28 U.S.C. § 1782
                           SURFHHGLQJV GLYRUFH
                           SDWHUQLW\EUHDFKRI
                           FRQWUDFWSURGXFW
                           OLDELOLW\HWF
                             $UWLFOHc)


                 b        6XPPDU\RIFRPSODLQW              See attached Petition and Supplemental Petition




                     c           6XPPDU\RIGHIHQFH         n/a
        DQGFRXQWHUFODLP




                   d           2WKHUQHFHVVDU\LQIRUPDWLRQ   See attached Petition and Supplemental Petition
        RUGRFXPHQWV




           a          (YLGHQFHWREHREWDLQHG
                                                              Deposition of the corporate representative of New
                         RURWKHUMXGLFLDODFWWR
                                                              Content Media, Inc., who counsel has indicated
                         EHSHUIRUPHG $UWLFOHd)          with be Mr. Nirnay Chowdhary



               b        3XUSRVHRIWKHHYLGHQFH
                         RUMXGLFLDODFWVRXJKW              Compliance with Court ordered subpoenas to
                                                              appear for deposition.



           ,GHQWLW\DQGDGGUHVVRI                       Nirnay Chowdhary
              DQ\SHUVRQWREHH[DPLQHG
               $UWLFOHe) 




           4XHVWLRQVWREHSXWWRWKH                   See attached Petition and Supplemental Petition
               SHUVRQVWREHH[DPLQHGRU                    
               VWDWHPHQWRIWKHVXEMHFW
               PDWWHUDERXWZKLFKWKH\DUH
               WREHH[DPLQHG $UWLFOHf)




        BBBBBBBBBBBBBBBBBBBBBBB

         2PLWLIQRWDSSOLFDEOH
Case 2:20-mc-00076-MWF-MRW Document 46 Filed 02/09/21 Page 5 of 6 Page ID #:1056


             'RFXPHQWVRURWKHUSURSHUW\        n/a
                 WREHLQVSHFWHG
                  $UWLFOHg) 




             $Q\UHTXLUHPHQWWKDWWKH            
                                                      Purusant to Rule 30 of the Federal Rules of Civil
                 HYLGHQFHEHJLYHQRQRDWK           
                                                      Procedure, the deposition shall proceed under
                 RUDIILUPDWLRQDQGDQ\           oath
                                                         before an officer appointed or designated
                 VSHFLDOIRUPWREHXVHG          under
                                                           Rule 28 of the Federal Rules of Civil
                  $UWLFOHh)                      Procedure




             6SHFLDOPHWKRGVRUSURFHGXUH          deposition recorded by videographer,
                                                      Oral
                 WREHIROORZHG HJRUDORU         
                                                      stenography  and taken through online, secure
                 LQZULWLQJYHUEDWLP                
                                                      remote  means such as Zoom or other web-based
                 WUDQVFULSWRUVXPPDU\             
                                                      platforms; court reporter will be located in the
                 FURVVH[DPLQDWLRQHWF              
                                                      United States
                  $UWLFOHVi)DQG 




             5HTXHVWIRUQRWLILFDWLRQRI        n/a
                 WKHWLPHDQGSODFHIRUWKH
                 H[HFXWLRQRIWKH5HTXHVW
                 DQGLGHQWLW\DQGDGGUHVVRI
                 DQ\SHUVRQWREHQRWLILHG
                  $UWLFOH 




             5HTXHVWIRUDWWHQGDQFHRU
                                                      n/a
                 SDUWLFLSDWLRQRIMXGLFLDO
                 SHUVRQQHORIWKHUHTXHVWLQJ
                 DXWKRULW\DWWKHH[HFXWLRQ
                 RIWKH/HWWHURI5HTXHVW
                  $UWLFOH 




        BBBBBBBBBBBBBBBBBBBBBBB

         2PLWLIQRWDSSOLFDEOH
Case 2:20-mc-00076-MWF-MRW Document 46 Filed 02/09/21 Page 6 of 6 Page ID #:1057



             6SHFLILFDWLRQRISULYLOHJH             n/a
                 RUGXW\WRUHIXVHWRJLYH               
                 HYLGHQFHXQGHUWKHODZRI                
                 WKH6WDWHRIRULJLQ
                  $UWLFOHb)




             7KHIHHVDQGFRVWVLQFXUUHG           Petitioner
                                                            
                 ZKLFKDUHUHLPEXUVDEOHXQGHU
                 WKHVHFRQGSDUDJUDSKRI
                 $UWLFOHRUXQGHU
                 $UWLFOHRIWKH&RQYHQWLRQ
                 ZLOOEHERUQHE\ 



                '$7(2)5(48(67
                                                          XXXXXXX
                                                          Janaury _____, 2021

                                                           February 9,




                6,*1$785($1'6($/2)7+(
                5(48(67,1*$87+25,7< 
                                                  
                                                   
                                                           
                                                                 
                                                              Hon. Michael R. Wilner
                                                              United States Magistrate Judge

                                                                 Erase all entries                     Print




        BBBBBBBBBBBBBBBBBBBBBBB

         2PLWLIQRWDSSOLFDEOH
